75 N.J. 48 (1977)
379 A.2d 453
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WALTER GROSSMICK, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 17, 1977.
Decided November 2, 1977.
Mr. Ronald Nelinson, Designated Counsel, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Steven M. Ingis, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division, 153 N.J. Super. 190.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER  6.
For reversal  None.